UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1659



CLARENCE O. CARROLL,

                                                          Petitioner,

          versus


WESTMORELAND   COAL  COMPANY,   INCORPORATED;
DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(03-0441-BLA)


Submitted:   November 19, 2004         Decided:     December 21, 2004


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


S.F. Raymond Smith, RUNDLE & RUNDLE, L.C., Pineville, West
Virginia, for Petitioner. Douglas A. Smoot, Kathy L. Snyder,
JACKSON KELLY PLLC, Morgantown, West Virginia, for Respondent
Westmoreland Coal Company.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Clarence O. Carroll seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of black lung benefits pursuant to 30 U.S.C. §§ 901-45

(2000).     Our review of the record discloses that the Board’s

decision    is   based    upon   substantial   evidence   and   is   without

reversible error.        Accordingly, we affirm on the reasoning of the

Board.    See Carroll v. Westmoreland Coal Co., No. 03-0441-BLA (BRB

Mar. 31, 2004).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                    - 2 -